.DETAILED ACTION
This Office action is in response to a Request for Continued Examination filed May 6, 2022, for application 15561533. In this amendment, no claims were added and claims 3, 8, and 9 were canceled.  Claims 1, 4-5, 7, 10-13, 15, 16 are pending, and have been examined, and have been rejected. 
The Examiner thanks the Applicant for the well-prepared amendment.  The Examiner appreciates the effort to carefully analyze the Office action, and make appropriate arguments and amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022, has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Argument
Summarizing the response below, the claim amendments to independent claims 1, 13, and 16 overcome the cited portions of the prior art.  However, the claims are rejected again using the current references, which is necessitated by amendment, and thus the claims remain rejected. 

Initially, the Examiner respectfully asks the Applicant to review the prior art of Knibbe (U.S. Patent Application Publication 20100231363) and Knibbe (U.S. Patent Application Publication 20100214948), described in the Conclusion section of this Office action.

Regarding Claim Rejections - 35 U.S.C. § 112:
Applicant’s claim amendments overcome the rejections, and the rejections are removed.

Regarding Claim Rejections - 35 U.S.C. § 103:
The claim amendments to independent claims 1, 13, and 16 overcome the cited prior art.  However, the claims are rejected using the current references, which is necessitated by amendment, and thus the claims remain rejected. 
The Applicant argues:

    PNG
    media_image1.png
    384
    964
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    296
    945
    media_image2.png
    Greyscale

 The Examiner respectfully replies:
While the Examiner appreciates the Applicant’s arguments, the Examiner respectfully disagrees, as follows. The Examiner maintains that Budde teaches the limitation, however, the reference for Budde has been removed in order to streamline the rejection, and the teaching is replaced with Wendt, as shown in the rejection below.  
Accordingly, the arguments are not persuasive.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Regarding claim 11: Claim 11 depends from claim 1, and is directed to a system. However, the claim recites no additional limitations that would further limit the subject matter of claim 1.
Dependent claims inherit the defects of their parent and intermediate claims, and are rejected for the same reasons. Dependent claim 12 is rejected as depending from claim 11.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 4, 5, 10, 11, 12, 13, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Knibbe (EP 1966624 B1) in view of Wendt (U.S. Patent Application Publication 20120032601) further in view of Schenk (U.S. Patent Application Publication 20120091896).
Regarding claim 1, 13:
Knibbe teaches:
a display for displaying a representation (paragraph 0023, map displays local area and light fixtures, UID is User Interface Device remote control unit,
[0023] For example, the UID 100 may have a display 160 that is configured to dislay a map of the local area upon detection of the location of the UID 100 in this local area, where the map also includes indications of the location of the UID 100 and light fixtures 120 located within the local area displayed on the map. 
), 

a memory for storing triggering information, the triggering information defining a triggering procedure for triggering the devices (paragraph 0025, the controller or processor in the UID executes instructions in the memory 135,
[0025] The various controllers may be any type of controller or processor, such as those described in U.S. 2003/0057887 , that is capable of providing control signals in response to input signals from the UID 100, executing instruction stored in the memory 135, for example, which may be any type of memory, RAM, ROM, removable memory, CD-ROM, and the like, also as described in U.S. 2003/0057887 . The various circuit elements may be integrated together in any combinations or may be separate units interconnected together.
paragraph 0024, software for the UID is executed from memory 135,
[0024] Determining the location of the UID 100 and the nearest light source(s) 120, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source(s) 120 are suited to be carried out by a computer software program running on the system controller 170 or UID controller 145, for example. Such software can of course be embodied in a computer-readable medium, such as an integrated chip, a peripheral device or memory of the system controller 170 or memory 135 of the UID 100, which may include a dedicated processor for performing in accordance with the present invention, or may be a general-purpose processor wherein only one of many functions operates for performing in accordance with the present invention. 
paragraph 0014, UID sends a trigger signal upon entering a zone, and this process would have been controlled by software in the memory above,
[0014] The UID 100 transmits a signal either ..., or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon detection of the UID signal when the UID 100 is in range of the lighting systems 115, the light fixtures 120 transmit lamp signals that include their unique identity as well as their locations which may be pre-stored in the lamp memory 140. 
), 

an input for receiving identifying information from a device that has been triggered, the identifying information comprising an identifier of the device (paragraphs 0014, 0015, sensor 155 detects lamp signals including lamp ID,
[0014] The UID 100 transmits a signal either periodically, continuously, upon user activation, or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon detection of the UID signal when the UID 100 is in range of the lighting systems 115
, the light fixtures 120 transmit lamp signals that include their unique identity as well as their locations which may be pre-stored in the lamp memory 140. Of course, the light fixtures 120 may transmit such lamp signals periodically, continuously, or upon user activation.[0015] The UID 100 includes a sensor 155 that, alone or in combination with the UID controller or processor 145, determines the location of the UID 100 from the lamp signals received by the UID transceiver 105. The lamp signals include lamp IDs, locations, and received signal strength or time of flight 
) 
a processor for linking the identifier of the device to the representation of the device in the
paragraph 0025, the controller or processor in the UID executes instructions in the memory 135,
[0025] The various controllers may be any type of controller or processor, such as those described in U.S. 2003/0057887 , that is capable of providing control signals in response to input signals from the UID 100, executing instruction stored in the memory 135, for example, which may be any type of memory, RAM, ROM, removable memory, CD-ROM, and the like, also as described in U.S. 2003/0057887 . The various circuit elements may be integrated together in any combinations or may be separate units interconnected together.
paragraph 0024, software for the UID is executed from memory 135,
[0024] Determining the location of the UID 100 and the nearest light source(s) 120, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source(s) 120 are suited to be carried out by a computer software program running on the system controller 170 or UID controller 145, for example. Such software can of course be embodied in a computer-readable medium, such as an integrated chip, a peripheral device or memory of the system controller 170 or memory 135 of the UID 100, which may include a dedicated processor for performing in accordance with the present invention, or may be a general-purpose processor wherein only one of many functions operates for performing in accordance with the present invention. 
paragraph 0014, UID sends a trigger signal upon entering a zone, and this process would have been controlled by software in the memory above, and note that lamp signals include an identifier and a location. Broadly interpreted, a location is a representation. Also see paragraph 0005 below which also recites that lamp signals include an identifier and a location. This would have suggested that the association is performed when the light fixture is triggered to send the identifier to the UID.
[0014] The UID 100 transmits a signal either ..., or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon detection of the UID signal when the UID 100 is in range of the lighting systems 115, the light fixtures 120 transmit lamp signals that include their unique identity as well as their locations which may be pre-stored in the lamp memory 140. 
paragraph 0012, UID stores identifying information and information that associates parameters, presets, and modes with individual light fixtures, which suggests that an identifier is associated with representations of the device such as parameters. This would have suggested that the association is performed when the light fixture is triggered to send the identifier.
[0012]  The UID 100 has a memory 135 that stores UID identifying information as well as information that associates various parameters, presets and modes of operation with different lighting systems 115, a group of light fixtures 120 within a lighting system 115, or individual light fixtures 120.
paragraph 0023, map displays local area and light fixtures which suggests linking the representation on the display to the lamp identifier since the location of the light fixture is provided by the light fixture itself, as shown in paragraph 0014 above. The UID allows manually changing the configuration of the light fixtures. The user can select a lamp fixture on the UID map for control, which suggests that the lamp identifier is linked to the representation displayed on the UID.
[0023] For example, the UID 100 may have a display 160 that is configured to dislay a map of the local area upon detection of the location of the UID 100 in this local area, where the map also includes indications of the location of the UID 100 and light fixtures 120 located within the local area displayed on the map. The display may be touch sensitive so that a user can navigate through the map or displayed menu items to select desired lamp fixture(s) for control, as well as to select the particular light attributes or presets to effectuate a desired lighting condition. The user may also control the UID 100 itself through the touch sensitive display for example or any other interface means, such as through buttons. Such UID control includes application controls, modifying presets, entering and storing new presets, and manually changing configuration of the UID 100 and/or light fixtures...
paragraph 0005, light sources provide an identifier, and location to the remote controller, thus linking the identifier with the location, which is a representation.
[0005]  A user interface device (UID), .... The light sources provide the remote control device with identifying information unique to each one of them including their locations.
);

Knibbe does not specifically teach:




Wendt teaches:
figure 3, elements 303-306 in the loop, and paragraphs 0010, 0034, 0036, 0039, 0040, 0041, citations clearly show devices triggered in a predetermined order, especially paragraph 0010 recites that the light sources are sequentially switched on and off, which is predetermined order,
 
    PNG
    media_image3.png
    590
    305
    media_image3.png
    Greyscale


[0010] According to an embodiment, the central controller may be configured to sequentially switch on and off each light source, while the other light sources remains switched off. This enables a simple and cost efficient way to be able to identify individual light sources.

[0034] In step 301, all light sources are switched off by the central controller. 
[0036] In step 303, one of the light sources is switched on by the central controller (while the other light sources remain switched off). 
[0039] In step 305, the relationships between the activated light source and each light sensor are stored in the memory of the central controller (i.e. it is stored whether the light source is in optical contact with the light sensor or not). 
[0040] In step 306, the activated light source is switched off. 
[0041] Steps 303 to 306 are then repeated for the other light sources until the relations between the light source and the light sensors have been checked for all light sources.
), .
triggering procedure (same citations as the limitation immediately above).
Schenk teaches:

 (paragraph 0051 and Figure 6, teaches assigning a unique light source identifier (a code) to each light source, and sending the modified identifier to the light source,
[0051] According to embodiments the coded lighting system is operable in at least two modes, or phases, (the terms mode and phase will in this context be used interchangeably) where in the first phase different identifiers of the light sources is applied than in the second phase. Initial identifiers are used in the first phase whereas modified identifiers are used in the second phase. The modified identifiers may be associated with more (time) efficient reception than the initial identifiers. In the first phase, which may be an initiation phase or a set-up mode, the light sources are thus operable to emit coded light comprising the initial light source identifiers. The initial light source identifiers may correspond to world unique address identifiers of the light sources. That is, the initial light source identifiers may correspond to wide area address identifiers of the light sources. In a second phase, which may be an operation phase or a use mode, the light sources are operable to emit coded light comprising the modified light source identifiers, wherein the initial light source identifiers differ from the modified light source identifiers. The modified light source identifiers may correspond to unique identifiers of the light sources in the system. That is, the modified light source identifiers may correspond to local area address identifiers of the light sources. Thus, after reception, by the remote controller, of the coded light comprising the initial identifier, step 606, the remote control is operable to assign modified identifiers to the light sources associated with the light received by the remote controller, step 608. The remote controller is furthermore operable to communicate the modified identifiers to each individual light source in the lighting system. The light sources may then emit the coded light comprising the modified light source identifiers, step 610.

Figure 6, teaches sending modified identifiers (codes) to light sources for use,
		
    PNG
    media_image4.png
    638
    400
    media_image4.png
    Greyscale

And paragraph 0056, utilizing the light source identifier to identify a position, which is a representation of the light source,
[0056] Since a light source and its corresponding identifier may identify a position, the coded lighting system may be utilized for positioning applications. For example, the coded lighting system may be utilized for providing positional information in a building, thereby inter alia providing means for finding a user's way in the building.
).
an input for receiving identifying information from a device
(Figure 6, element 612, teaches a remote controller (an input) receiving the modified identifiers (unique codes, identifying information, paragraph 0051, which recites, “The modified light source identifiers may correspond to unique identifiers of the light sources in the system.”); please note that the claim does not require the identifiers to be combined with the unique codes; the modified identifiers are taught above as unique codes,
		
    PNG
    media_image4.png
    638
    400
    media_image4.png
    Greyscale

);

The art of Knibbe is directed to lighting commissioning.
The art of Wendt is directed to lighting commissioning.
The art of Schenk is directed to lighting commissioning.

The art of Knibbe and the art of Wendt and the art of Schenk are analogous art because they are directed to lighting commissioning.
The motivation to use the teachings of Wendt with the teachings of Knibbe would have been the numerous benefits recited in Wendt including (paragraph 0010): 
[0010] According to an embodiment, the central controller may be configured to sequentially switch on and off each light source, while the other light sources remains switched off. This enables a simple and cost efficient way to be able to identify individual light sources.

The motivation to use the teachings of Schenk with the teachings of Knibbe would have been the numerous benefits recited in Schenk including (paragraphs 0013, 0054): 
[0013] By providing a remote controller capable of receiving information pertaining to an initial identifier and assigning a modified identifier an improved (method of operating a) lighting system may be achieved. The disclosed remote controller may enable an efficient assignment of identifiers in a lighting system. The efficient assignment of identifiers may enable faster response time in a lighting system. This faster response would create a more natural interaction with the lighting system for the user.

[0054] The reassignment or reshuffling of modified identifiers (such as addresses, codes, or frequencies) can be done in an iterative manner, steps 616, 618. This procedure has the advantage that it enables an adaptive optimal identifier assignment. In other words, an optimal identifier assignment is enabled even when the location of the remote controller is moved during the act of controlling the system in the use mode.
Therefore, because the references are analogous art, and there is motivation described above to combine the teachings of Wendt and the teachings of Schenk with the teachings of Knibbe, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to use the teachings of Wendt and the teachings of Schenk with the teachings of Knibbe to produce the claimed invention.

Regarding claim 4:
Knibbe does not specifically teaches:
the processor is configured to generate the triggering information.
Wendt teaches:
the processor is configured to generate the triggering information  (paragraphs 0054, 0033-0037, 0039-0041, the trigger procedure described below is performed by a processor using an algorithm, and thus the processor generates triggering information,
[0054] According to yet another embodiment, the central controller is configured to identify individual light sources by means of an identifier generated by intensity modulation. ... The identifier is registered by the light sensor, and can then be decoded by the central controller. Furthermore, the modulation schemes can be selected to use orthogonal patterns that allow detection of each individual identifier even when all light sources are synchronously modulated. An advantage is that multiple light sources can be switched on synchronously during the auto-commissioning procedure since identifiers of light sources in the same room can be read in parallel.

[0033] FIG. 3 is a schematic block diagram illustrating an automatic commissioning procedure according to an embodiment of the invention. 
[0034] In step 301, all light sources are switched off by the central controller. 
[0035] Then, in step 302, the central controller receives a measurement signal from each light sensor. Each measurement signal indicates the light intensity as registered by the light sensor. This light intensity is stored in the memory of the central controller as an initial light intensity value for that light sensor. 
[0036] In step 303, one of the light sources is switched on by the central controller (while the other light sources remain switched off). 
[0037] In step 304, the central controller receives a new measurement signal from each light sensor.
[0039] In step 305, the relationships between the activated light source and each light sensor are stored in the memory of the central controller (i.e. it is stored whether the light source is in optical contact with the light sensor or not). 
[0040] In step 306, the activated light source is switched off. 
[0041] Steps 303 to 306 are then repeated for the other light sources until the relations between the light source and the light sensors have been checked for all light sources.
).

Regarding claim 5:
Knibbe teaches:
the memory is configured to receive the triggering procedure (paragraph 0025, the controller or processor in the UID executes instructions in the memory 135, which would have been a triggering procedure as shown below,
[0025] The various controllers may be any type of controller or processor, such as those described in U.S. 2003/0057887 , that is capable of providing control signals in response to input signals from the UID 100, executing instruction stored in the memory 135, for example, which may be any type of memory, RAM, ROM, removable memory, CD-ROM, and the like, also as described in U.S. 2003/0057887 . The various circuit elements may be integrated together in any combinations or may be separate units interconnected together.
paragraph 0024, software for the UID is executed from memory 135,
[0024] Determining the location of the UID 100 and the nearest light source(s) 120, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source(s) 120 are suited to be carried out by a computer software program running on the system controller 170 or UID controller 145, for example. Such software can of course be embodied in a computer-readable medium, such as an integrated chip, a peripheral device or memory of the system controller 170 or memory 135 of the UID 100, which may include a dedicated processor for performing in accordance with the present invention, or may be a general-purpose processor wherein only one of many functions operates for performing in accordance with the present invention. 
paragraph 0014, UID sends a trigger signal upon entering a zone, and this process would have been controlled by software in the memory above,
[0014] The UID 100 transmits a signal either ..., or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon detection of the UID signal when the UID 100 is in range of the lighting systems 115, the light fixtures 120 transmit lamp signals that include their unique identity as well as their locations which may be pre-stored in the lamp memory 140.) 
Knibbe does not specifically teaches:

Schenk teaches:
especially paragraph 0058, [0058] ...when the initial light source identifiers are used where the user points the receiver to (individual light sources from) a sub-set of light sources. The selected light source(s) may then be assigned modified identifiers, and see paragraph 0065, - T1  and T2 are frame for triggering procedures used for the transmission of one user symbol, and paragraph 0013, a remote controller receiving information 
).

Regarding claim 10:
Knibbe teaches:
the triggering procedure is configured to be indicated on the display (paragraph 0023, the location of the light fixtures defines the devices to be triggered, that is, the trigger procedure,
[0023] For example, the UID 100 may have a display 160 that is configured to display a map of the local area upon detection of the location of the UID 100 in this local area, where the map also includes indications of the location of the UID 100 and light fixtures 120 located within the local area displayed on the map.
).

Regarding claim 11:
Knibbe teaches:
A system comprising the apparatus as defined in claim 1 (taught as shown in claim 1 above) and further comprising the devices (paragraphs 0011-0012, describes the system including the light devices,
[0011] The functionality of the remote control device or UID is changed based on its proximity to a light fixture. As shown in FIG. 1, the UID 100 has a transceiver 105 coupled to an antenna 110 for wireless communication with one or more lighting systems 115 that include one or more light sources 120, one of which is shown in greater detail and also includes a transceiver 125 coupled to an antenna 130 for wireless communication with the UID 100. The lamp transceiver 125 may be embedded in a ballast, controller 150 or electronic circuits associated with the light source or fixtures 120. For example, the UID 100 and lighting systems 115 communicate wirelessly via limited range technology such as Zigbee.TM. or Bluetooth.TM. protocols. 
[0012] The UID 100 has a memory 135 that stores UID identifying information as well as information that associates various parameters, presets and modes of operation with different lighting systems 115, a group of light fixtures 120 within a lighting system 115, or individual light fixtures 120. For clarity, a light fixture will be used to refer to one light fixture, a group of light fixtures, or one or more lighting systems.
).

Regarding claim 12:
Knibbe teaches:
The system as defined in claim 11 and further comprising an arrangement for triggering the devices (paragraph 0014, lamp transceiver 125 is an arrangement for triggering the devices,
[0014] The UID 100 transmits a signal either ..., or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon detection of the UID signal when the UID 100 is in range of the lighting systems 115, the light fixtures 120 transmit lamp signals that include their unique identity as well as their locations which may be pre-stored in the lamp memory 140. 
).

Regarding claim 15:
Knibbe teaches:
A non-transitory computer-readable medium on which are stored a plurality of non-transitory computer-readable instruction that when executed on a processor are configured to perform the steps comprising the method as defined in claim 13 (the limitations of claim 13 are taught as shown above, and paragraph 0024, computer software program embodied in a computer readable medium,
[0024] Determining the location of the UID 100 and the nearest light source(s) 120, as well as reconfiguration of the UID in accordance with its location and control of light attribute of the nearest light source(s) 120 are suited to be carried out by a computer software program running on the system controller 170 or UID controller 145, for example. Such software can of course be embodied in a computer-readable medium, such as an integrated chip, a peripheral device or memory of the system controller 170 or memory 135 of the UID 100, which may include a dedicated processor for performing in accordance with the present invention, or may be a general-purpose processor wherein only one of many functions operates for performing in accordance with the present invention.
).

Regarding claim 16:
These limitations below are taught the same as in claim 1 above:
a display for displaying a representation;
a memory for storing triggering information, the triggering information defining a triggering procedure for triggering the devices, the triggering procedure defining the devices to be triggered in a predetermined order and defining unique codes to be provided to the devices, the unique codes being unique to each of the devices;
an input for receiving identifying information from a device that has been triggered, the identifying information comprising an identifier of the device and a unique code of the unique codes; and
a processor for linking the identifier of the device to the representation of the device in the predetermined order the triggering procedure;


Regarding the new limitation,
Knibbe further teaches:
and wherein each device that has been triggered is not configured to turn on or off a light source in response to the triggering information (paragraph 0014, the remote control UID (User Interface Device) transmits a triggering signal to a light fixture, which responds by sending its unique identity and location, and thus, the device that has been triggered is not configured to turn on or off a light source in response to the triggering information; the absence of activating an ON/OFF response suggests that the device is not configured to turn ON/OOF,  
[0014] The UID 100 transmits a signal either periodically, continuously, upon user activation, or upon entering a zone or range of a signal transmitted by the lamp transceiver 125. Upon detection of the UID signal when the UID 100 is in range of the lighting systems 115, the light fixtures 120 transmit lamp signals that include their unique identity as well as their locations which may be pre-stored in the lamp memory 140. Of course, the light fixtures 120 may transmit such lamp signals periodically, continuously, or upon user activation.
).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Knibbe (EP 1966624 B1) as modified by Wendt (U.S. Patent Application Publication 20120032601) and Schenk (U.S. Patent Application Publication 20120091896) as applied to Claims 1, 4, 5, 10, 11, 12, 13, 15, 16 above, further in view of Ewing (U.S. Patent 9374874).
Regarding claim 7:
Knibbe does not specifically teach:
the processor is further configured to link the identifier and the representation via the unique code.
Schenk teaches:
paragraph 0051 and Figure 6, teaches assigning a unique light source identifier (a code) to each light source, and sending the modified identifier to the light source,
[0051] According to embodiments the coded lighting system is operable in at least two modes, or phases, (the terms mode and phase will in this context be used interchangeably) where in the first phase different identifiers of the light sources is applied than in the second phase. Initial identifiers are used in the first phase whereas modified identifiers are used in the second phase. The modified identifiers may be associated with more (time) efficient reception than the initial identifiers. In the first phase, which may be an initiation phase or a set-up mode, the light sources are thus operable to emit coded light comprising the initial light source identifiers. The initial light source identifiers may correspond to world unique address identifiers of the light sources. That is, the initial light source identifiers may correspond to wide area address identifiers of the light sources. In a second phase, which may be an operation phase or a use mode, the light sources are operable to emit coded light comprising the modified light source identifiers, wherein the initial light source identifiers differ from the modified light source identifiers. The modified light source identifiers may correspond to unique identifiers of the light sources in the system. That is, the modified light source identifiers may correspond to local area address identifiers of the light sources. Thus, after reception, by the remote controller, of the coded light comprising the initial identifier, step 606, the remote control is operable to assign modified identifiers to the light sources associated with the light received by the remote controller, step 608. The remote controller is furthermore operable to communicate the modified identifiers to each individual light source in the lighting system. The light sources may then emit the coded light comprising the modified light source identifiers, step 610.

Figure 6, teaches sending modified identifiers (codes) to light sources for use,
		
    PNG
    media_image4.png
    638
    400
    media_image4.png
    Greyscale

).
Ewing teaches:
the processor is further configured to link the identifier and the representation via the the processor is taught at figures 1 and 2, col 2, lines 40-67, bridging onto col 3, 1-35,  and Col 6, lines 30-46, and the processor links lighting elements to zones which would have used the zone ID code below (not unique to the lighting fixture), and linking the identifier to the zone representation via the zone id code is taught at 

    PNG
    media_image5.png
    377
    770
    media_image5.png
    Greyscale

Col 6, lines 52-67 bridging to Col 7, line 1-6:
(32) A zone generally refers to a logical collection of light sources 23. For example, it may desirable to have each of a plurality of light sources 23 activated or otherwise controlled in a certain way in response to a detection by a sensor 27 of a given sensor element 18 or other event, such as a user input received from the communication device 33 or other device. In such an example, a zone may be defined that includes each of the foregoing light sources 23 as members of the zone, and such zone may be assigned a unique zone identifier. In the lighting configuration data 41, the zone identifier is correlated with the light identifiers of each of the light sources 23 that is a member of the identified zone. Thus, the data 41 can be accessed using the zone identifier as a key to determine which light sources 23 are members of the identified zone, thereby allowing the light sources 23 to be controlled on a per-zone basis. As an example, when a sensor 27 detects an event for which the state of a given zone is to change in response to the event, a message indicative of the event may be transmitted through the network 19, and the light sources 23 that are members of such zone may be controlled in response to the command based on their membership in the zone, as indicated by the data 41.
).
The art of Knibbe is directed to lighting commissioning.
The art of Ewing is directed to lighting commissioning.

The art of Knibbe and the art of Ewing are analogous art because they are directed to lighting commissioning.
The motivation to use the teachings of Ewing with the teachings of Knibbe would have been the numerous benefits recited in Ewing including (col 2, lines 35-40): 
Accordingly, the installation process is simplified, and errors that otherwise could arise by an installer incorrectly installing light sources relative to the light identifier mappings used by the system are prevented.
Therefore, because the references are analogous art, and there is motivation described above to combine the teachings of Ewing with the teachings of Knibbe as modified by Wendt and Schenk, it would have been obvious to the ordinary artisan before the effective filing date of the claimed invention to use the teachings of Ewing with the teachings of Knibbe as modified by Wendt and Schenk to produce the claimed invention.

Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure. 

Xue Bai et al., “Understanding techniques of session management for web application courses,” 2011, Issues in Information Systems, Volume XII, number 2, pages 231-243; teaches the very old and well-known method of maintain state information in a server by having a server return a unique session Id to a client device on the first access by the client, and then the client sends the session Id to the server with every request to the server. Page 236 below: The ordinary artisan would recognize that a unique network address of the client is also provided by the client:

    PNG
    media_image6.png
    157
    907
    media_image6.png
    Greyscale


Lin (U.S. Patent 6269402) teaches a client requesting a session id from a server, the server returns a unique session id to the client, the client then includes the session id in each future request. The request also includes the unique client network identifier (address):
Referring now to FIG. 3, there is shown a flow chart diagram 300 for a method of compressing a session identifier to obtain a compressed session identifier in accordance to the present invention. At the start of the process 302, the server has received a communication session request from a client and has determined that sufficient resources are available to facilitate the communication session. The first step performed by the server is generating 304 a long session identifier. Typically, and according to the Wireless Application Protocol, the long session identifier is a 32 bit data word. Because of the length of the long session identifier it is not transmitted with each data packet or message. However, according to the invention, a compressed or abbreviated session identifier may be derived from the long session identifier. Accordingly, the next step in the process is compressing 306 the long session identifier. In a preferred embodiment of the invention, the step of compressing the long session identifier comprises truncating the long session identifier to the lowest significant byte. Hence, only 8 bits are used instead of 32 bits, which significantly reduces the amount of overhead information which is sent with each message. When using a fewer number of bits in the compressed session identifier, the server must perform the step of determining 308 if the compressed session identifier is already in use. To do this, the server simply searches a database of currently active compressed session identifiers in use for the mobile station. If the compressed session identifier is already in use, the server returns to step of generating a long session identifier. If the compressed session identifier is not in use, then the server returns the long session identifier and the compressed session identifier to the client and the server performs the step of recording 310 the session identifier and the compressed session identifier. Once the session identifier and compressed session identifier and compressed session identifier has been stored, the server sends them on to the client through the bearer network over which the session was established. 
(8)   Once the client has received the session parameters from the server and complete capability negotiation with the server, communication between the client and server commences. Messages or data packets are then transmitted between the client and the server. Each message or data packet has a structure as shown in FIG. 4, which shows a data packet structure 400 according to the present invention. Each packet preferably comprises the compressed session identifier 402, an envelope identifier 404, and a data payload 406. Additionally each packet may comprise overhead data 408. The envelope identifier is a peer address quadruplet including the client address, the client port number, the server address, and the sever port number.

Domsala (U.S. Patent Application Publication 20130103736) teaches: Each client request would also include the unique client network identifier (address):
[0003] .. The server sends the session identifier in its response to the initial client request. In each subsequent request during a given session, the client sends the session identifier as part of the request.


Chandrabasu (U.S. Patent Application Publication 20110252150) teaches: a server sending a unique identifier to a client device where it is stored. The unique identifier is then sent by the client to the server, where the identifier links to data in the server. The connection to the server is made using the internet, and thus the client obviously provides a unique return network address to the server, in addition to the unique identifier.  The instant application allows the unique device identifier to be a network address. Thus a significant part of the claim 1 is taught.

Supramaniam (U.S. Patent Number 8635373) teaches (column 70, lines 1-20):
If the registration server 112 determines that the contact from the client device 104 is an initial contact, then processing may continue to operation 1846. In operation 1846, the registration server 112 generates assigned credentials for the connected client device 104 and stores the assigned credentials in a storage element accessible by various elements of the remote server 102. For example, the registration server 112 may store the assigned credentials as the assigned credentials 199 in the storage element 118. The assigned credentials may include, e.g., an assigned identifier that uniquely identifies the client device 104. In one embodiment, the assigned identifier includes a device serial number extracted from the received default credentials. The assigned credentials may also include an assigned secret where the assigned secret is a unique string or data sequence associated with the client device that is known only to the client device and the registration server and is provided by the remote server 102. The assigned secret in one embodiment is a random number, e.g., a randomly generated 128-bit sequence. Once the assigned credentials are generated, in operation 1848, the assigned credentials are communicated to the client device 104.


Lys (U.S. Patent Application Publication 20020043938) teaches: (teaches much of claim 1) using a handheld device, and triggering the network device, and:
[0009] Another embodiment is directed to a method for the configuration of network devices. The method may comprise the acts of communicating a unique identifier from a network device to a remote receiver, communicating the unique identifier from the remote receiver to a controller, generating a network address, and communicating the network address from the controller to the network device from which the unique identifier was originally communicated.

    PNG
    media_image7.png
    614
    838
    media_image7.png
    Greyscale


Johnson (U.S. Patent Application Publication 20080068126) teaches: remote devices having a serial number are assigned a unique identifier which is sent to the device, and both the device address and the unique serial number are typically sent together in messages:
[0012] These control systems utilize a random addressing procedure to assign the device addresses. To facilitate the random addressing procedure, each control device comprises a unique serial number, which is stored in memory when the control device is manufactured. The serial number is typically much larger than a device address (e.g., 3 to 6 bytes in length) and is used to uniquely identify each control device during initialization procedures. Because of the relatively large size of the serial number and the potentially large number of control devices in a system, it is often impractical to use the serial number to communicate between control devices during normal operation. Since the serial number is typically transmitted with each message, the messages tend to be larger and the communication times tend to be longer. Therefore, a shorter device address is typically assigned to each control device during the random addressing procedure.
[0039] Referring back to FIG. 2, at step 218, the repeater 122 compiles a list of serial numbers of all remote devices found in the remote device discovery procedure 216. At step 220, the user is presented with the option of either manually or automatically addressing the remote devices. If the user does not wish to manually address the remote devices, the remote devices are automatically assigned addresses in step 222, for example, sequentially in the order that the devices appear in the list of serial numbers of step 218. Otherwise, the user may manually assign addresses to the remote devices at step 224. For example, the user may use a graphical user interface (GUI) software provided on a personal computer (PC) that is operable to communicate with the RF lighting control system 100. Accordingly, the user may step through each device in the list of serial numbers and individually assign a unique address. After the remote devices are either automatically addressed at step 222, or manually addressed at step 224, the addresses are transmitted to the remote control devices at step 226.

Geiginger (U.S. Patent Number 5866992) teaches:
Receiving an original device identifier, then assigning a new identifier to the device.

Logue  (U.S. Patent 8539567) teaches that a single device may have multiple identifiers:
In one particular embodiment, the client device 104 may include multiple device identifiers 128B, such as a static identifier and a dynamic identifier, where the static identifier is hardcoded into the client device 104 and the dynamic identifier is generated by and provided to the client device 104 by the registration server 112.

Ramia (U.S. Patent Application Publication 20080120707) teaches that a single device may have multiple identifiers:
In some embodiments, it is possible to have multiple device identifiers (e.g., IPv6 addresses) assigned to the same device so long as the assigned device identifiers 254 each uniquely identify the device.

Grumiaux (U.S. Patent Application Publication 20030133576) teaches that a single device may have multiple identifiers:
This can simply be achieved by letting the device have multiple device identifiers.

Chien (U.S. Patent Number 7551913) teaches:
Sending multiple device identifiers in a message (column 5, lines 10-20):
 After a request for identification is received, a user can determine if additional identifiers are to be transmitted in the step 308. If transmission of additional identifiers is selected, an additional header or a modified header is transmitted that includes, for example, one or both of a device serial number and a user identifier. For example, such a header can include device maker, device model number, device serial number, and SIM card serial number (SIM_ID) in an HTTP header of the form "Maker/Model_No/DevSerNo/SIM_Ser_No."

Schenk (U.S. Patent Application Publication 20120153838) teaches assigning unique codes to each light source (for coded light transmission), and sending the code to the light source where it is stored.

Ferstl (U.S. Patent Application Publication 20110130851) teaches:   
[0023] A further option for assigning the position code to the identification code is to run through the lamps gradually in a predetermined sequence, in particularly in a spatially consecutive sequence, i.e. a program predetermines the selected lamp according to the sequence in each instance and thus already has information about the spatial position.


Budde (U.S. Patent Application Publication 20090026966 (corresponding patent issued in 2012)) teaches:  

[0003] WO-A-2005/096677 describes a lighting system, which may be used in offices and conference rooms. There are lighting units (lamps) installed in a room in known spatial positions. Each lighting unit comprises a wire connection or wireless connection to communicate with a controller unit. The controller unit is programmed to run an automatic commissioning process. Firstly, all lighting units are turned off, then an "on"-command is communicated to a first one of the lighting units to turn on this lighting unit. (Examiner note: this is performed sequentially by predefined address) The controller comprises a light measuring cell, by which it receives the light emitted from the lighting units. The spatial position of the lighting units is deduced from the perceived light direction and the perceived intensity level or light intensity changes. In this way, a lighting system within a building with several rooms may be configured, in which a controller unit is installed in each room.

[0066] The central unit 56 controls the commissioning mechanism as follows: 
[0067] 0. Central unit 56 triggers the clustering procedure by sending a network-wide "prepare for clustering" message (e.g. to turn all lights off and tell them to ignore input from other control devices for the execution time of the clustering procedure). The central unit can be triggered automatically or by user interaction. 
[0068] One by one, the central unit 56 selects each network node "i" and sends a clustering message via the RF link to it with the semantics: >"i", introduce yourself<, where "i" runs between all identifiers of lighting units 40-54 as well as switches 36, 38. 
[0069] After receiving this clustering message, the node "i": 
[0070] Via the RF link, broadcasts (with limited broadcast range) the >hello "i"< message containing its address/identifier, 
[0071] For the purpose of optical signaling, switches on its lighting element 12 for a predefined period of time ("optical on period"). 
[0072] After receiving the >hello "i"< message each node "n" checks, if it also detects the light emitted by node `i` using its optical sensor: If the light is detected, node `n` sends a unicast "hello response" message with node "i" and node "n" addresses) to the central unit 56. If the light is not detected, no message is sent. 
[0073] When receiving "hello response" message(s), the central unit 56 adds the address of each node "n" to the list of cluster-mates of node "i". Optionally, the central unit 56 can remove each node "n" from the list of nodes to be introduced/clustered (as already belonging to the cluster of node "i"), thus shortening the list of nodes still to be introduced/clustered, i.e. reducing the amount of traffic and the time needed to execute the clustering procedure. Alternatively, the central unit 56 can add the node "i" to the list of cluster-mates of each node "n". Furthermore, the central unit 56 can fill the cluster mate table entries of node "i" as well as each of the node "n" in "hello response" message(s). This has two advantages: on the one hand, lists are filled with fewer operations (and thus less traffic), and on the other hand situations where the optical link between two nodes exists only in one direction, their topological association can still take place. 
[0074] The procedure is repeated for any next node in the list of nodes to be introduced, until all nodes are assigned to a cluster. 
[0075] The central unit 56 assigns a unique identifier to each cluster, e.g. assigns the group address to it; it might be e.g. MAC, NKW or application layer multicast/group address or cluster identifier carried in an independent header field. Then, it informs each node in this cluster about the assigned name. 
[0076] This can be done by, addressing each node in a unicast or a broadcast message (payload list all nodes belonging to a given cluster together with the cluster identifier). Each of the nodes stores the cluster identifier, optionally it also updates the list of cluster mates.

Jovicic (U.S. Patent Application Publication 20160037293) teaches:   (also teaches displaying the locations, para 0079)
[0005] A correspondence between the time-stamped identifiers and the plurality of locations of the plurality of light fixtures may be determined by correlating the time-stamped identifiers with the time-stamped locations of the mobile device, which locations of the mobile device may have a reference that is known or determined with respect to the plurality of locations of the plurality of light fixtures. In another set of embodiments, light fixture commissioning may be performed semi-automatically or manually at a mobile device. In these latter embodiments, the mobile device may obtain identifiers of light fixtures from encoded light signals received at the mobile device and provide an interface via which the locations of light fixtures corresponding to the identifiers may be input or selected (e.g., from a displayed map of light fixture locations). In either set of light fixture commissioning embodiments, some or all of the locations of the plurality of light fixtures may in some cases be determined by the mobile device based on directions-of-arrival of the encoded light signals received at the mobile device and/or based on other information. 
[0006] In a first set of illustrative examples, a method for mapping light fixtures is described. In one configuration, the method may include receiving, at a mobile device, an encoded light signal from a light fixture in a plurality of light fixtures. The encoded light signal may be decoded to obtain an identifier associated with the light fixture, and a correspondence between the identifier and a plurality of locations of the mobile device with respect to a location of each light fixture of the plurality of light fixtures may be determined. 
[0079] In some embodiments, the interface function 605 may be used to display information corresponding to a number of light fixtures. The information may correspond to each of the plurality of light fixtures or just some of the plurality of light fixtures. In some embodiments, the displayed information may include a map of the number of light fixtures (as well as locations of walls and other elements of a building floor plan). In some embodiments, the displayed information may include locations of the number of light fixtures (e.g., as coordinates and/or locations on a map). In some embodiments, the information may be obtained from a database stored locally on (or remotely from) the mobile device 115-d. In other embodiments, the information may be determined by the mobile device 115-d (e.g., from the encoded light signals, sensor measurements, etc.). In some embodiments, the interface function 605 may also or alternatively provide a text and/or audio input (or input/output) interface. 

Lorenzo Feri et al., English translation of Japanese Patent JP5404811, February 5, 2014; teaches (the devices are lights):
A control system is disclosed that is configured to control at least one controllable device. The device is assigned a corresponding identifier and is configured to transmit an identification signal including the identifier of the device. The control system includes a display that displays control items configured to control the controllable device. The control system also includes a receiver configured to wirelessly receive the identification signal including the identifier. The control system is configured to assign a position of the control item on the display to the device identified using the received identifier.
  Also disclosed is a method that allows a control system to control at least one controllable device. The device is configured to transmit an identification signal that is assigned a corresponding identifier and includes the identifier of the device. The identifier of the device is received and the position of the control item on the display is assigned to the device thus identified. The control item is displayed at an assigned position on the display. The control item is configured to allow control of the controllable device.

Cavalcanti (U.S. Patent Application Publication 20120203841) teaches: triggering devices and using the device identifier to determine a zone (also has associated EP patent in 2013).

Ewing (U.S. Patent 9374874) teaches most of claim 1. Especially a zone ID 59 (a code) sent to the lighting fixture, where it is stored, then embedded in return messages to the controller:

    PNG
    media_image5.png
    377
    770
    media_image5.png
    Greyscale

Col 6, lines 52-67 bridging to Col 7, line 1-6:
(32) A zone generally refers to a logical collection of light sources 23. For example, it may desirable to have each of a plurality of light sources 23 activated or otherwise controlled in a certain way in response to a detection by a sensor 27 of a given sensor element 18 or other event, such as a user input received from the communication device 33 or other device. In such an example, a zone may be defined that includes each of the foregoing light sources 23 as members of the zone, and such zone may be assigned a unique zone identifier. In the lighting configuration data 41, the zone identifier is correlated with the light identifiers of each of the light sources 23 that is a member of the identified zone. Thus, the data 41 can be accessed using the zone identifier as a key to determine which light sources 23 are members of the identified zone, thereby allowing the light sources 23 to be controlled on a per-zone basis. As an example, when a sensor 27 detects an event for which the state of a given zone is to change in response to the event, a message indicative of the event may be transmitted through the network 19, and the light sources 23 that are members of such zone may be controlled in response to the command based on their membership in the zone, as indicated by the data 41.



Henig (U.S. Patent Application Publication 20110031897) teaches receiving identifier and locations of light fixtures, and displaying the fixtures on a graphical interface, thus linking the identifier to the graphical representations.

Wendt (U.S. Patent Application Publication 20120032601) teaches triggering devices sequentially.

Erdmann (U.S. Patent Application Publication 20110025469) teaches user configured order for commissioning.

Knibbe (U.S. Patent Application Publication 20100231363) 
Critically, teaches a controller sending a unique ID to a light, then the light sends the unique ID in a message to the controller (paragraph 0026, also, the ordinary artisan would  have recognized that messages exchanged with a controller would have been also identified by a unique network address (an identifier) included in a network message, which teaches in claim 1: ...defining unique codes to be provided to the devices, the unique codes being unique to each of the devices; the identifying information comprising an identifier of the device and a unique code of the unique codes):
[0026] In its simplest form, the controller of each luminaire 120 includes its location information in addition to a unique ID and transmits its ID and location to the system controller 130. The system controller 130 includes information regarding the building, such as floor maps, and thus may associate or correlate the received luminaire location with the particular room 110. The unique luminaire ID may be stored in a memory of the luminaire by the manufacturer for example, or may be randomly generated and assigned to the luminaire by the system controller 130, or a building master controller. 

teaches triggering devices sequentially:
Claim 1: ...said controller being further configured to sequentially activate at least a subset of said plurality of controllable devices

[0026] In its simplest form, the controller of each luminaire 120 includes its location information in addition to a unique ID and transmits its ID and location to the system controller 130. The system controller 130 includes information regarding the building, such as floor maps, and thus may associate or correlate the received luminaire location with the particular room 110. The unique luminaire ID may be stored in a memory of the luminaire by the manufacturer for example, or may be randomly generated and assigned to the luminaire by the system controller 130, or a building master controller. The location of the luminaire may be stored in the luminaire memory upon installation of the luminaire in the particular location, such as by the installer or administrator of the building master controller.
[0031] In another embodiment, the detected luminaires 120 may be provided to the user for inspection and acceptance for example on a display 160 of the system controller 130, such as in the form of a list or in the form of a diagram indicating the room and the detected luminaires 120. For a more precise diagram of the room 110, sonar signals transmitted by the system controller 130 or a separate transmitter may be used to detect the room walls and construct a substantially precise map of the room. The position of the detected luminaires 120 may also be displayed in substantially precise positions on the map, particularly when triangulation is used to detect the luminaire positions, for example. 
[0032] The displayed map of the room including the luminaire may be presented to the user for verification and acceptance prior to allowing the displayed luminaire to join the limited network 110. The user may modify the map, such as move the mapped wall and/or luminaire positions on the screen 160, such as by dragging them to better represent the room and detected luminaires 120.


Knibbe (U.S. Patent Application Publication 20100214948) teaches a light sending both its address (identifier) and a unique ID to the system controller, and linking to a representation of the device. (for example, paragraphs 0039,0043)

Budike (U.S. Patent Application Publication 20050097162) teaches triggering devices sequentially (polling):
[0056] A sophisticated digital address controller 1200 and hierarchy provide control and direct information to and from the digital addresses of the ballast control modules in the system. ... The design of the communication system works in concert with the repeaters 910. The digital address system architecture performs an automated polling sequence through the repeaters 910 in order to have all the addresses in the network identify their local address, broadcast address, and frequency. This polling sequence permits the system to poll through all the addresses that were sent information from the data processing module 906. The polling sequence further narrows the scope of the address throughout a building and thus, reduces the possibility of errors, wireless null sets, and misread data addresses by identifying in advance and polling only the points that were originally transmitted.

Choong (U.S. Patent 8422401) teaches triggering devices sequentially

    PNG
    media_image8.png
    966
    916
    media_image8.png
    Greyscale
.

Budde (U.S. Patent Application Publication 20080231203) teaches:   accessing devices in a sequence:

    PNG
    media_image9.png
    1227
    1010
    media_image9.png
    Greyscale


Giannopoulos (U.S. Patent Application Publication 20060049935) teaches: (the control element is contemplated to be a graphical display symbol)

    PNG
    media_image10.png
    483
    716
    media_image10.png
    Greyscale



Gottschalk (U.S. Patent Application Publication 20150327010) teaches:
[0067] Mobile device 48 receives a device identifier for BMS device 44 (step 504). The device identifier may be received automatically from BMS device 44 (e.g., via a communications link) or received as a user input. For example, a technician can input the device identifier manually via user interface 19 or by scanning BMS device using onboard hardware of mobile device 48 (e.g., a RFID scanner, an optical scanner, etc.).    

    PNG
    media_image11.png
    521
    825
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    719
    960
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    334
    710
    media_image13.png
    Greyscale




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is (571)272-7955.  The examiner can normally be reached on 11 AM - 7:30 PM M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney, can be reached on 571-270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RG/
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147